
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. McCotter (for
			 himself, Mr. Rohrabacher,
			 Mr. Westmoreland,
			 Mr. Bilirakis,
			 Mr. Jones,
			 Mr. Diaz-Balart,
			 Mr. Sensenbrenner, and
			 Mrs. Myrick) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning Communist China’s
		  discrimination, harassment, imprisonment, torture, and execution of its
		  prisoners of conscience, and supporting the Tuidang movement whereby Chinese
		  citizens renounce their ties to the Chinese Communist Party.
	
	
		Whereas according to Article 18 of the Universal
			 Declaration of Human Rights, Everyone has the right to freedom of
			 thought, conscience and religion; this right includes freedom to change his
			 religion or belief, and freedom, either alone or in community with others and
			 in public or private, to manifest his religion or belief in teaching, practice,
			 worship and observance;
		Whereas Communist China is an original party to the
			 Universal Declaration of Human Rights;
		Whereas according to the United States Commission on
			 International Religious Freedom's (USCIRF) 2011 Annual Report, in Communist
			 China, the government actively restricts, harasses, detains, and
			 imprisons: groups that are not registered, or will not register, for political
			 or theological reasons; individuals who publicly organize legal, media, or
			 popular defense of religious freedom; and groups or leaders deemed to threaten
			 the Communist Party.;
		Whereas according to the USCIRF 2011 Annual Report, the
			 Chinese Government, supports extralegal security forces to suppress the
			 activities of so-called cult organizations, actively harasses,
			 imprisons, tortures, and disappears advocates for greater religious freedom,
			 destroys unregistered religious venues, and severely restricts online access to
			 religious information and the authority of religious communities to choose
			 their own leadership and parents to teach their children
			 religion.;
		Whereas according to the United States Department of
			 State's 2010 Annual Report on International Religious Freedom, in the last
			 reporting period, The government detained, arrested, or sentenced to
			 prison a number of religious leaders and adherents for activities related to
			 their religious practice. These activities included assembling for religious
			 worship, expressing religious beliefs in public and in private, and publishing
			 religious texts.;
		Whereas all religious groups in Communist China who are
			 not registered with one of the 5 government-approved religious associations
			 face some kind of repression by the government;
		Whereas, on October 30, 1999, China's National People's
			 Congress promulgated an anti-cult law to suppress religious
			 freedom and political dissent across the country;
		Whereas according to the United States
			 Congressional-Executive Commission on China's 2011 Annual Report, The
			 Chinese government and Communist Party continued to restrict the religious
			 activities and doctrine of Chinese Protestants who worship in the
			 state-controlled church, a network of at least 20 million citizens and 50,000
			 churches … The government made strong efforts to interfere with the internal
			 affairs of some unregistered congregations through such means as the arbitrary
			 detention of religious leaders, violent raids, destruction of worship sites,
			 attempts to prevent members from gathering, and the labeling of some Protestant
			 organizations as cults;
		Whereas, on May 27, 2001, Christian journalist Li Ying was
			 arrested by the Communist Chinese authorities for her involvement in publishing
			 an underground Christian church magazine, and she is presently
			 serving a 15-year prison sentence in Communist China's Wuhan Female Prison in
			 Hubei Province;
		Whereas, on August 20, 2001, Sun Minghua was arrested by
			 Communist Chinese authorities for her leadership position in the South China
			 Church, and she is presently serving a 13-year prison sentence in Communist
			 China's Wuhan Female Prison in Hubei Province;
		Whereas, on June 17, 2004, Jiang Zongxiu was arrested, in
			 Guizhou Provence, by Communist Chinese authorities for distributing Christian
			 literature and died the following day, June 18, 2004, after being beaten to
			 death while in the custody of Communist Chinese authorities;
		Whereas, on December 1, 2004, Pastor Zhang Rongliang was
			 arrested in Xuzahi village by Communist Chinese authorities and sentenced to
			 7.5 years in prison at the Third Detention Center in Zhengzhou City, Hennan
			 Provence;
		Whereas previously, Pastor Rongliang served a combined 12
			 years in Communist Chinese prisons where he has been tortured with electrical
			 shocks;
		Whereas, on October 1, 2007, Hua Huiqi was placed under
			 house arrest in Beijing by Communist Chinese authorities for his role as a
			 pastor of an underground house church;
		Whereas subsequently, on October 17, 2007, Hua Huiqi was
			 beaten by Communist Chinese authorities because he would not reveal names of
			 other underground Christians;
		Whereas according to the United States
			 Congressional-Executive Commission on China, at least 40 unregistered
			 Chinese bishops are in detention, home confinement, or surveillance, are in
			 hiding, or have disappeared under suspicious circumstances.;
		Whereas, on September 9, 2007, underground
			 Bishop Han Dingxiang of the Diocese of Yong Nian died in a Communist Chinese
			 prison after being detained for nearly 8 years;
		Whereas during his life, Bishop Dingxiang was arrested 11
			 times and spent roughly 35 years in either labor camps, prisons, or under house
			 arrest;
		Whereas Bishop Shi Enxiang and Bishop Su Shimin have been
			 missing for more than 10 years, and the whereabouts of Bishop Yao Ling are also
			 unknown;
		Whereas according to the Laogai Research Foundation,
			 Communist China continues to operate a vast network of forced labor or
			 re-education-through-labor camps (Laogai) where at least 250,000 people are
			 currently imprisoned, many of these individuals are religious minorities and
			 Falun Gong practitioners;
		Whereas since 1999, more than 6,000 Falun Gong
			 practitioners have reportedly served time in prison, with more than 100,000
			 practitioners being sent to re-education-through-labor camps;
		Whereas according to the USCRIF, during the last several
			 years there have been allegations of government-sanctioned organ harvesting
			 from incarcerated practitioners;
		Whereas, on September 22, 2007, Chinese human rights
			 lawyer Gao Zhisheng was secretly taken from his home after sending an open
			 letter to the United States Congress recounting Communist China's elimination
			 of over 3,000 Falun Gong practitioners;
		Whereas Gao Zhisheng was repeatedly tortured and abused
			 while in custody and has been missing since April 2010;
		Whereas in November 2004, the publication of Nine
			 Commentaries on the Communist Party by the United States-based
			 newspaper, the Epoch Times, led to the creation of the Tuidang movement;
		Whereas the Tuidang movement, which means withdraw
			 from the communist party, has encouraged as many as 100,000,000 people
			 to publicly renounce their membership in the Chinese Communist Party and its
			 affiliates; and
		Whereas it is in the national interest for the United
			 States Government to actively promote religious freedom and democracy in
			 Communist China: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns Communist China's discrimination,
			 harassment, imprisonment, torture, and execution of its prisoners of
			 conscience;
			(2)calls upon
			 Communist China to immediately—
				(A)cease harassment
			 and discrimination against all unregistered religious organizations and
			 individual practitioners; and
				(B)release its
			 prisoners of conscience;
				(3)calls upon
			 Communist China to publicly release information about—
				(A)the number of
			 prisoners of conscience presently detained in Communist China (including
			 Communist China's Laogai prison camp system);
				(B)the number of
			 prisoners of conscience executed or tortured in Communist China (including
			 Communist China's Laogai prison camp system); and
				(C)the extent of
			 Communist China's organ harvesting among its prisoners of conscience;
				(4)expresses sympathy
			 and condolences to the families of prisoners of conscience who have been
			 imprisoned, tortured, and murdered by the Communist Chinese government;
			(5)calls upon Communist China to allow the
			 United States Commission on International Religious Freedom or international
			 humanitarian organizations unrestricted access to current and former prisoners
			 of conscience held in Communist China's jails, prison, administrative detention
			 centers, and Laogai prison camp system;
			(6)urges the
			 Administration to raise the issue of Communist China's prisoners of conscience
			 in high-level diplomatic meetings with Communist Chinese officials; and
			(7)expresses support
			 for the Tuidang movement and its members for their peaceful efforts in pursuit
			 of religious freedom and a free and democratic government in China.
			
